     Case: 1:16-cr-00107 Document #: 122 Filed: 06/20/19 Page 1 of 7 PageID #:394



                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

    UNITED STATES OF AMERICA                    )
                                                ) Case No. 16 CR 107
         v.                                     )
                                                ) Honorable Andrea R. Wood
    GABRIEL ROSAS                               )

     GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION FOR PRODUCTION OF THE
                             CONFIDENTIAL INFORMANT FILE


        The United States of America by its attorney, John R. Lausch Jr., United

States Attorney for the Northern District of Illinois, respectfully files its response to

defendant’s motion for production of the confidential informant file. In support

whereof, the government states as follows:

                               Introduction and Background

        On or about March 24, 2016, a grand jury returned an indictment charging

Gabriel Rosas with being a felon in possession of a firearm, in violation of Title 18,

United States Code, Sections 922(g)(1) and 924(e)(1) (Counts One and Two), and

distribution of cocaine, in violation of Title 21, United States Code, Section 841(a)(1)

(Count Three). 1 (R.15). The charges in the indictment, as set forth in the complaint

in this matter, arose from controlled purchases of narcotics and firearms from the

defendant by a confidential source who, unbeknownst to the defendant, was working

with law enforcement at the time of the transactions. (R. 1, 15). The transactions were




1The Court ordered the defendant detained pending trial. (R. 30). According to the Northern
District of Illinois Docket, defendant, in addition to his current counsel, has been represented
by two prior counsels of record in this case. (R. 7, 49, 109).
    Case: 1:16-cr-00107 Document #: 122 Filed: 06/20/19 Page 2 of 7 PageID #:395



audio and video recorded, and these recordings have been disclosed to the defendant

in discovery. At this time, it is the government’s intention to introduce these

recordings at trial through a federal agent involved in each transaction, specifically,

an agent who was present for when the audio-video recording devices were activated

and deactivated before and after each transaction. 2

       The defense recently filed a motion for production of the confidential informant

file in this case. (R. 117, 118). The motion specifically lists 23 separate requests for

information that the defense asks the government to produce regarding the

confidential source, including records that would immediately reveal the identity of

this individual. Id. For the reasons set forth below, the motion for production of the

confidential informant file should be denied.

                                     Law and Analysis

       It is beyond dispute that no party (including a defendant in a criminal case)

may call a witness simply to impeach him or her, or lodge accusations against the

witness without a good faith basis that the witness’s testimony will assist the calling

party. See United States v. Giles, 246 F.3d 966, 974 (7th Cir. 2001); United States v.



2  Numerous cases recognize that the foundation for recordings may be provided
circumstantially through evidence that the events discussed on the tapes in fact occurred and
that the purported speakers on the recordings in fact participated in those events. See e.g.,
United States v. Restrepo, 814 F.2d 1236, 1239 (7th Cir. 1987) (circumstantial evidence may
be used to authenticate recordings); United States v. Emerson, 501 F.3d 804, 814-15 (7th Cir.
2007) (affirming admission of recorded conversation through law enforcement testimony
where law enforcement officers testified as to the accuracy of the recording but did not listen
to the recorded conversation in real-time); United States v. Tolliver, 454 F.3d 660, 668 n.4
(7th Cir. 2006) (agent testified he supervised the recordings and each tape was a true and
accurate recording of each conversation, and “[a]s such, the government adequately
authenticated each tape.”).

                                              2
      Case: 1:16-cr-00107 Document #: 122 Filed: 06/20/19 Page 3 of 7 PageID #:396



Finley, 708 F.Supp. 906, 909 (N.D. Ill. 1989) (“[A] party may not call a witness for the

sole purpose of impeaching him.”) (citing United States v. Webster, 734 F.2d 1191,

1192 (7th Cir. 1984)). The Supreme Court has acknowledged the discretion of the trial

court to preclude or limit cross-examination. Indeed, the Supreme Court has spoken

plainly on this principle: “The accused does not have an unfettered right to offer

testimony that is incompetent, privileged, or otherwise inadmissible under standard

rules of evidence.” Illinois v. Taylor, 484 U.S. 400, 410 (1988). 3

         The government has “a limited privilege to withhold the identity of a

confidential informant from a criminal defendant.” United States v. Wilburn, 581 F.3d

618, 622-23 (7th Cir. 2009) (citing Roviaro v. United States, 353 U.S. 53, 62 (1957)).

The privilege belongs to the government, supporting the interests of effective law

enforcement and allowing the government to withhold the identities of persons

furnishing information to it. Roviaro, 353 U.S. at 62 (1957). “The underlying concern

of this doctrine is the common sense notion that individuals who offer their assistance

to a government investigation may later be targeted for reprisal from those upset by

the investigation.” United States v. Herrero, 893 F.2d 1512, 1525 (7th Cir. 1990);

United States v. Bender, 5 F.3d 267, 269 (7th Cir. 1993) (“The privilege recognizes the




3   See also Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986):
         [T]rial judges retain wide latitude insofar as the Confrontation Clause is concerned to
         impose reasonable limits on such cross-examination based on concerns about, among
         other things, harassment, prejudice, confusion of the issues, the witness’ safety, or
         interrogation that is repetitive or only marginally relevant. And as we observed earlier
         this Term, the Confrontation Clause guarantees an opportunity for effective cross-
         examination, not cross-examination that is effective in whatever way, and to whatever
         extent, the defense might wish.

                                                3
   Case: 1:16-cr-00107 Document #: 122 Filed: 06/20/19 Page 4 of 7 PageID #:397



obligation of citizens to communicate their knowledge of the commission of crimes to

law-enforcement officials and, by preserving their anonymity, encourages them to

perform that obligation.”) (citing Roviaro, 353 U.S. at 59). The privilege exists as a

matter of right, and the government need not make any threshold showing in order

to seek its protection. Herrero, 893 F.2d at 1525; In re EyeCare Physicians of Am., 100

F.3d 514, 518 (7th Cir. 1996).

      The privilege, however, is not absolute and a defendant may overcome the

informer’s privilege where, for example and similar to the law related to calling a

witness for the purposes of impeachment, the testimony “may be relevant and helpful

to the accused’s defense.” Roviaro, 353 U.S. at 64-65 (emphases added). A defendant

must articulate a good faith basis for calling an informant to the witness stand.

United States v. Davis, 673 F.Supp. 252, 259 n.13 (N.D. Ill. 1987). The Seventh Circuit

has held that a defendant must “establish a genuine need for disclosure before

disclosure should be ordered.” United States v. Andrus, 775 F.2d 825, 842 (7th Cir.

1985); United States v. Tucker, 552 F.2d 202, 209 (7th Cir. 1977). Defendant bears

the burden to show that the information outweighs the public’s interest in the

protection of the privilege. United States v. Valles, 41 F.3d 355, 358 (7th Cir. 1994)

(providing that a defendant bears the burden to overcome the confidential informant

privilege “in the face of an assumption that the privilege should apply”).

      The government has not decided whether the confidential source will be called

as a witness in this case and, to date, the defendant has made no affirmative

representation that he intends to call the confidential source as a witness. Short of



                                          4
    Case: 1:16-cr-00107 Document #: 122 Filed: 06/20/19 Page 5 of 7 PageID #:398



stating that the information from the confidential informant file is “material to the

preparation of the defense,” the defendant provides little or no explanation as to how

or why such information is relevant or helpful to his still unidentified defense or

defenses. 4 (R. 117; 118). The defendant has not clearly delineated the reasons he

seeks the privileged information related to the confidential source, nor has he

articulated a good faith, non-impeachable basis for calling the confidential source at

trial. Andrus, 775 F.2d at 842; Tucker, 552 F.2d at 209. Instead, the defense generally

indicates that the specific information sought may be helpful for impeachment and

cross-examination of potential witnesses whether or not the confidential source ever

testifies. Id. Accordingly, requiring the government to turn over such information,

when the confidential source may not even testify in these proceedings, is premature

at this time.

       While the defense recognizes the Roviaro privilege in their motion, the defense

argues the confidential informant file should nonetheless be produced under Brady

v. Maryland, 373 U.S. 83 (1963), and Giglio v. United States, 405 U.S. 150 (1972). (R.

117–18). The government acknowledges its obligation to comply with Brady and

Giglio, and will continue to do so in this case. The government’s acknowledgement to

comply in such regard is a sufficient basis to deny the defendant’s request for the

same. See United States v. Dean, No. 09 CR 446, 2010 WL 706038, at *1 (N.D. Ill.


4 Based on conversations with defense counsel since the instant motion was filed, the
government anticipates that defendant Rosas may argue that the confidential informant’s
testimony is relevant to establishing a defense of entrapment. If the defense files a motion in
that respect or based on another defense, the government respectfully requests the
opportunity to further respond to how such motion or motions may impact the instant motion
for production of the confidential informant file.

                                              5
   Case: 1:16-cr-00107 Document #: 122 Filed: 06/20/19 Page 6 of 7 PageID #:399



Feb. 24, 2010) (Der-Yeghiayan, J.) (“The Government indicates that it has fully

complied with Brady and Giglio and will continue to do so. Dean and Daniels have

not shown that the Government has failed to comply with Brady or Giglio and

therefore, we deny the motions as moot.”); United States v. Thomas, No. 06 CR 684,

2007 WL 2076029, at *1 (N.D. Ill. July 12, 2007) (Manning, J.) (“Based upon the

government’s commitment to fully discharge its obligations under Brady/Giglio and

produce the documents to which the defendants are entitled, Tiger and Thomas’

motions are denied as moot.”); United States v. Silesia Flavorings, Inc., No. 03 CR

851, 2004 WL 419904, at *6 (N.D. Ill. Mar. 1, 2004); United States v. Grossman, No.

02 CR 678, 2003 WL 22432946, at *2 (N.D. Ill. Sept. 23, 2003) (Bucklo, J.) (“The

government’s assurance that it will comply with disclosure requirements is generally

sufficient to moot a motion obliging it to do so.”); United States v. Benavides, No. 93

CR 507, 1993 WL 394760, at *1 (N.D. Ill. Oct. 1, 1993) (Plunkett, J.) (providing that

“[the government has [] represented that it will turn over all Giglio material at least

a week prior to trial” and “[t]his court and others [in the Northern District of Illinois]

have repeatedly held that where the government has made assurances it will comply

with Giglio and Brady, those assurances are sufficient”) (collecting cases in accord);

United States v. Alex, 791 F.Supp. 723, 729 (N.D. Ill. 1992) (providing that, based on

the fact that “the government has promised to produce all impeaching information

within the scope of Giglio” one week before trial, “the government’s promise to comply

with the dictates of Brady renders [the defendant’s] motion moot”) (Alesia, J.). If the

government decides to call the confidential source at trial, it will make the proper



                                            6
   Case: 1:16-cr-00107 Document #: 122 Filed: 06/20/19 Page 7 of 7 PageID #:400



disclosures of any Giglio information related to that witness prior thereto.

Furthermore, as the Seventh Circuit has noted, “[t]here is no categorical rule that the

government must produce its confidential informant to testify against a defendant.”

United States v. Gaytan, 649 F.3d 573, 581 (7th Cir. 2011). Therefore, for the reasons

set forth above, the motion for production of the confidential informant file should be

denied at this time.

                                        Respectfully submitted,

                                              JOHN R. LAUSCH, JR.
                                              United States Attorney

                                        By:   s/William Dunne
                                              WILLIAM DUNNE
                                              TIMOTHY J. STORINO
                                              Assistant U.S. Attorneys
                                              219 South Dearborn, Room 500
                                              Chicago, IL 60604
                                              (312) 353-5300

Dated: June 20, 2019




                                          7
